 

                                                                                                                                               
Exhibit 10.23

ASSIGNMENT

                THIS ASSIGNMENT (the “Assignment”) is made and entered into
effective the 28th day of December, 2006, by and between SOUTHERN SECURITY LIFE
INSURANCE COMPANY, a Florida corporation (“SSLIC”), and SECURITY NATIONAL LIFE
INSURANCE COMPANY, a Utah corporation (“SNLIC”) (collectively, the “Parties”).

WITNESSETH:

                WHEREAS, on December 12, 2005, SSLIC and SNLIC entered into an
Agreement and Plan of Complete Liquidation of SSLIC (the “Agreement”), pursuant
to which SSLIC would be liquidated into SNLIC in essentially the same manner as
the liquidation described in the Internal Revenue Service Private Letter Ruling
9847027 in order to achieve the same tax treatment and consequences under
Section 332 of the Internal Revenue Code of 1986, as amended, and other
applicable provisions described in said Letter Ruling; and

                WHEREAS, in order to complete the liquidation of SSLIC and the
transfer of its business to SNLIC under the terms of the Agreement, SNLIC and
SSLIC entered into a Coinsurance Agreement dated December 31, 2005, in which
SNLIC became primarily liable for the liabilities of SSLIC on insurance
contracts and annuities issued by SSLIC to its policyholders, and SSLIC
transferred assets to SNLIC having a fair market value equal to the assumed
liabilities; and

                WHEREAS, SSLIC and SNLIC desire to enter into an Assignment to
transfer and distribute to SNLIC all of SSLIC’s remaining assets, except that
the assets to be transferred hereunder shall not include certain retained assets
described in Exhibit “A” to this Assignment (the “Retained Assets”), a copy of
which is attached hereto as Exhibit “A” and by this reference made a part
hereof, such Retained Assists to consist of SSLIC’s corporate charter, insurance
licenses, and capital and surplus, including cash and bonds, necessary to
preserve SSLIC’s corporate existence;

                NOW, THEREFORE, in consideration of the mutual promises,
agreements and covenants contained herein, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereto agree as follows:

                1.             Except for the Retained Assets only, SSLIC hereby
assigns, transfers and conveys to SNLIC all of SSLIC’s rights, titles and
interests in and to all of its assets of every kind and nature whatsoever,
including without limitation the following: (i) cash reserved for the payment of
certain liabilities and obligations of SSLIC, including advanced premiums,
suspense items on insurance policies, and escheate obligations; (ii) furniture
and equipment, including computer hardware and software; (iii) a stock
certificate in the amount of 4,681 shares of common stock of Memorial Insurance
Company of America, representing all of the issued and outstanding capital stock
of Memorial Insurance Company; (iv) prepaid deposits; (iv) accrued investment
income; (v) reinsurance and other receivables; (vi) agent balances; (vii)
business and other operational licenses (except for insurance licenses); (viii)
maintenance agreements; (ix) rights to transact business in the name of Security
National Life Insurance Company and Southern Security Life Insurance Company;
(x) accounting and other records; (xi) leases and contract rights; (xii)
insurance policies; and (xiii) any and all other real and personal property.






--------------------------------------------------------------------------------




                2.             SNLIC hereby assumes any and all liabilities of
SSLIC in an amount not to exceed the capital and surplus of SSLIC as of December
31, 2006;

                3.             SSLIC also hereby assigns, transfers and conveys
to SNLIC all of its rights in and to the name of Southern Security Life
Insurance Company and permits SNLIC to immediately assume and use the name of
Southern Security Life Insurance Company.

                4.             This Assignment may be modified or amended only
in writing duly executed by each of the Parties.

                5.             This Assignment shall be governed and construed
and enforced in accordance with the laws of the State of Utah (without regard to
the principles of conflicts of law) applicable to a contract executed and
performable in such state.

                6.             This Assignment is binding upon and will inure to
the benefit of the Parties and their respective successors and permitted
assigns.

                7.             Neither this Assignment nor any right or
obligation herein or part hereof may be assigned by any party hereto with the
prior written consent of the other party hereto (and any attempt to do so will
be void).

                8.             This Assignment may be executed simultaneously in
counterparts, each of which will be deemed an original, but all of which, when
taken together, will constitute one and the same instrument.

                IN WITNESS WHEREOF, each of the Parties hereto, intending to be
legally bound hereby, has duly executed this Assignment as of the date first
above written.

      SOUTHERN SECURITY LIFE INSURANCE COMPANY          
By:_________________________________________   Its:
_________________________________________       SECURITY NATIONAL LIFE INSURANCE
COMPANY           By:_________________________________________   Its:
_________________________________________




2

--------------------------------------------------------------------------------